Citation Nr: 0905794	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  03-28 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for neck disability.

2.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to July 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.  Jurisdiction over the claims folder subsequently was 
transferred to the RO in Pittsburgh, Pennsylvania.

When this case previously was before the Board in May 2005, 
it was remanded for further development.  The case since has 
been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Scoliosis was noted on examination for entrance onto 
active duty and it did not increase in severity during 
service or as a result of service.

2.  No other chronic disorder of the neck or back was present 
within one year of the Veteran's discharge from service, and 
no current disorder of the Veteran's neck or back is 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Neck disability was not incurred in or aggravated by 
active service, and the incurrence or aggravation of 
arthritis of the neck during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).



2.  Back disability was not incurred in or aggravated by 
active service, and the incurrence or aggravation of 
arthritis of the back during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with the 
notice required under the VCAA by letter mailed in June 2001, 
prior to the initial adjudication of the claims.  Although he 
was not provided with notice concerning the disability-rating 
and effective-date elements of the claims until August 2006, 
after the initial adjudication of the claims, the Board has 
determined that there is no prejudice to the Veteran in 
proceeding with the appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). As explained below, the Board has 
determined that service connection for neck disability and 
back disability is not warranted.  Consequently, no effective 
date or disability rating will be assigned, and the failure 
to provide earlier notice with respect to those elements of 
claims is no more than harmless error.

The record reflects that service treatment records and all 
available post-service medical evidence identified by the 
Veteran have been obtained.  In addition, he has been 
afforded an appropriate VA examination.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate either claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Congenital defects are 
not diseases or injuries for VA compensation purposes.  
38 C.F.R. § 3.303(c).

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis of 
the neck or back to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304 (b) 
(2008).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (2008).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for 
neck disability and back disability because they are related 
to service.  In the substantive appeal, he stated that he 
experienced neck and back pains in service and that these 
pains have persisted since service.  He also believes that 
these pains may be related to scoliosis, a condition present 
at the time of his entrance onto active duty.

The report of the Veteran's January 1983 examination for 
entrance onto active duty shows that he was found to have 
scoliosis with congenital anomalies of the thoracic and 
lumbosacral spine.  They were not considered disqualifying.  
These abnormalities were also noted on later X-ray studies 
during service.  The Veteran complained of back pain, chills, 
and general body aches in September 1985 and was diagnosed 
with rule-out strep throat.  After being injured in January 
1988, he complained of back pain, and a diagnostic assessment 
of muscular strain was rendered.  In September 1988, he 
complained of back and neck pain.  Physical examination 
revealed scoliosis, and diagnostic assessments of back and 
neck pain, lumbar scoliosis, and possible spondylothesis were 
rendered.  In November 1990, the Veteran complained of neck 
pain, which he attributed to a pinched nerve, and his health 
care provider rendered a diagnostic impression of 
musculoskeletal pain.  An X-ray study revealed scoliosis of 
the cervical spine with no acute bony abnormality.  In a 
March 1992 report of medical history prepared prior to his 
release from active duty, he denied a history of recurrent 
back pain.

The post-service medical reflects that the Veteran currently 
has neck and back disabilities.  However, there is no 
evidence of these disabilities until several years following 
his discharge from service.  The earliest medical evidence of 
these disabilities is a letter dated in July 2001 from the 
Veteran's private physician stating that the Veteran had been 
treated since June 1996 for chronic lumbago-sciatica with 
intervertebral disk protrusion and chronic pain in the area 
of the cervical part of the spinal column.  In addition, a 
private treatment record summarizing the Veteran's treatment 
history indicates that he was diagnosed with acute lumbar 
sciatica in March 1999; with lumbar sciatica in July 1999, 
April 2000, and November 2001; and with cervical spinal 
column syndrome in September 2000.  These records reflect no 
diagnosis of scoliosis, nor do they attribute the Veteran's 
diagnosed neck and back disabilities to scoliosis.

The Veteran was afforded a VA examination in September 2008 
to determine the nature and etiology of any currently present 
neck and back disabilities.  After reviewing the claims 
folder, conducting a clinical interview of the Veteran, and 
performing a physical examination, the examiner diagnosed 
chronic cervical sprain; chronic lumbar sprain; mild 
degenerative joint disease (DJD) of T12 and L5; mild 
degenerative disc disease of L5; and mild DJD of C5-7.  He 
noted that physical examination and a September 2008 X-ray 
study revealed no evidence of scoliosis of the spine.

With respect to medical nexus, the examiner opined that the 
Veteran's current back and neck problems were less likely 
than not related to his active service.  He explained that 
the Veteran's disorders involved degenerative changes that 
were related to the aging process.  He also opined that the 
Veteran's current back pains were not related to scoliosis.

There is no contrary medical opinion of record.  The Board 
acknowledges the Veteran's belief that his neck and back 
disabilities are related to service.  However, as a layperson 
without medical training he is not qualified to render an 
opinion concerning the etiology of those conditions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In light of the foregoing medical opinion against the claim 
and the absence of any medical evidence showing that 
arthritis of the back or neck was present within one year of 
the Veteran's discharge from service or linking any current 
neck or back disability to service, the Board must conclude 
that the preponderance of the evidence is against these 
claims.  

To the extent that the Veteran contends his current neck and 
back disabilities are related to his scoliosis, the Board 
notes that scoliosis with congenital anomalies of the spine 
was noted on examination for entry onto active duty in 
January 1983.  Therefore, the presumption of soundness does 
not apply to these conditions.    Moreover, service 
connection may not be granted for congenital defects.  

On the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service, the Board finds that the Veteran's 
scoliosis did not increase in severity during or as a result 
of service.  Although the September 1988 service treatment 
record includes a diagnostic assessment of back and neck 
pain, lumbar scoliosis, and possible spondylothesis, January 
1988 and November 1990 records reflect that his pains were 
attributed to musculoskeletal strain.  Moreover, even 
assuming the in-service back pains were related to his 
scoliosis, the Veteran's denial of a history of recurrent 
back pain in March 1992 suggests that there was no increase 
in severity of that condition.  The Court has held that 
evidence of the veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).

In addition, the Board notes that the remaining medical 
evidence of record shows that the Veteran's scoliosis 
underwent no increase during service.  Private treatment 
records from the physician who began treating the Veteran in 
1996 reflect no diagnosis of scoliosis and attribute his neck 
and back pains to other conditions.  Similarly, the September 
2008 VA examiner found no evidence of scoliosis on physical 
examination or X-ray, and he indentified the causes of the 
Veteran's back and neck pains as chronic strain, DJD, and 
degenerative disc disease.  Significantly, the September 2008 
VA examiner opined that there was less than 50 percent 
probability that the scoliosis noted at the time of the 
Veteran's entrance onto active duty permanently increased in 
severity during service.

Since the evidence does not substantiate an increase in 
severity of the Veteran's scoliosis during service, the Board 
finds that the presumption of aggravation does not attach.  
The Board further finds that aggravation is not shown.  
Accordingly, service connection for neck and back disability 
is not warranted on the basis of aggravation.


ORDER

Entitlement to service connection for neck disability is 
denied.

Entitlement to service connection for back disability is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


